This is a suit to recover damages from Hill County for the alleged wrongful taking of certain land for a public road. The plaintiffs' petition alleged that the Commissioners' Court of the county had made an order establishing the road and requiring it to be opened, a copy of which order is attached to and made a part of the petition. The order referred to recites the fact that the owners of the land affected by the establishment of the road had waived their claims for damages and donated the right of way to the county. The petition does not controvert this recital, but contends that the Commissioners' Court had no jurisdiction to establish and open up the road, because of the failure to comply with certain provisions of the statute regulating such matters.
If it be true, as appears from the minutes of the Commissioners' Court, that the owners of the land upon which it was sought to establish the road agreed to donate the land and waive their claim for damages if the county would establish and maintain the road, we do not think such owners can be heard to question the jurisdiction of the Commissioners' Court. Hence we hold that the trial court ruled correctly when it sustained a general demurrer to the petition.
Judgment affirmed.